UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RAMIUS FUNDS Ramius Trading Strategies Managed Futures Fund (Class A: RTSRX) (Class I:RTSIX) ANNUAL REPORT December 31, 2012 Ramius Trading Strategies Managed Futures Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders. 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 32 Supplemental Information 33 Expense Example 35 This report is submitted for the general information of the shareholders of the Ramius Trading Strategies Managed Futures Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.ramiusmutualfunds.com Dear Fellow Shareholder: We are pleased to provide our annual letter for the Ramius Trading Strategies Managed Futures Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance.We appreciate your continued support. Overview of Market Environment: January 1, 2012 – December 31, 2012 During the first quarter of 2012, economic activity in the U.S. remained mixed but an increasing number of economic data releases fell below consensus estimates. There was still a bias towards positive news and much of the decline can likely be pinned on consensus expectations having caught up with the better data. Activity in other parts of the world, however, continued to exceed consensus estimates at a steady rate, primarily in the emerging markets but also in parts of the Eurozone. This improvement is a function of sustained, dovish monetary policies in the largest economic regions and also from easing trends enacted in smaller growth oriented markets which, until recently, followed a more hawkish stance. Despite the higher tendency for U.S. economic data to fall short of expectations, the numbers seemed to paint a picture of relative stability, particularly readings on the labor market, including initial claims for unemployment insurance, which were decidedly more upbeat. The Federal Reserve System (the “Fed”), however, was somewhat less moved by the data, calling the job market “far from normal” during recent testimony to Congress, noting the output gap between payroll gains and the level of output growth. Some Fed participants expressed the view that recent increases in payrolls likely reflected, in part, a reversal of the sharp cuts in employment during the recession, a scenario consistent with the weak readings on productivity growth of late. In this view, the recent pace of employment gains might not be sustained if the growth rate of spending did not pick up. We observed a continuation of price stability across financial markets into the first quarter, extending the activity that started last fall. On balance, U.S. financial conditions were somewhat more supportive of growth and strains in global financial markets eased as domestic and foreign economic data were generally better than expected. Investors also appeared to see diminished downside risks associated with the situation in Europe thanks to the second LTRO (long-term refinancing operations) facility employed in late February. Certainly though, economic data in March was not as good as it was in January and February. During the second quarter, the rate of change in economic activity experienced a downside bias with visibility being quoted as low and deteriorating by corporate executives. The key data points surrounding manufacturing output had rolled over again as the European debt crises, slower growth in China and the impending fiscal contraction (cliff) in 2013 all weighed on order, output and inventory. An important dynamic or driver for growth is the extension of credit and this is likely to be the source of greater differentiation of economic activity going forward. Europe will be the laggard within the story of differentiation for many years, as over-levered banks and governments are forced to reduce leverage and constrain credit growth into these markets. With 17.5 million people now unemployed across Europe and little growth stories and policies on the agenda it is not hard to see a case of increased social unrest and heightened policy uncertainty. In the U.S. and Asia (excluding Japan) governments, banks and corporates find themselves in a stronger position to extend credit into the economy in order to put in place an important foundation for some stability in growth rates. Over the course of June, economic data across the globe was negative with the headline release of the U.S. IMS Manufacturing data (below the lowest economic estimate provided to Bloomberg) being one of the key low points. The composition of the data points suggested no immediate rebound as inventories moved higher and unfilled, and new orders lower. During the third quarter, the global growth environment started to stabilize, especially in the U.S. where the pace of economic data coming in above consensus expectations has been accelerating since summer. A similar trend was seen in Europe, albeit to a lesser extent while that region remains in recession. Central bank activity, while robust, has been more closely aligned with supporting financial asset markets as opposed to directly impacting economic performance, a function of their reliance upon non-traditional monetary levers. Unlike previous cycles of central bank support there will be a necessary lag between actions and economic response that leaves 1 open the prospect for the emergence of negative data before the traction is felt in a broad enough manner. If this risk emerges it is likely to reverse much of the recent progress as politicians and policy makers struggle to find a response. Emerging market (“EM”) economic momentum began to fade during the third quarter, led by the declining pace of global trade. Central banks in these markets possess more traditional monetary resources as compared to other markets and it is likely they continue on their dovish pace to propel growth. However if the developed markets fail to generate enough demand it could hinder EM growth prospects as EM consumer demand activity still lags the export sector. The environment for risk taking was considered favorable as markets were less vulnerable to share downturns given cautious investor positioning and major central bank support. Against this backdrop financial markets performed well despite an unusually weak economic recovery, which is likely due to the actions of the Fed and European Central Bank (“ECB”). Another big move up would, however, likely require better news on global growth. This would be especially well received by investors as consensus forecasts have been revised lower in nearly every region. The fourth quarter was a period where economic activity moved to a firmer footing in both the U.S. and China while in Europe recessionary conditions persisted and pushed into core parts of Europe while Japan’s renewed recession pushed policy makers to snap elections. From an economic perspective the key drivers in the U.S. were across labor, consumer confidence, consumption and housing while more export and manufacturing sensitive data remained more tepid. A combination of improved household formation and low debt serviceability costs is supporting house prices and other housing market related data. With respect to a contribution to economic activity the laggard in the U.S. was corporate investment and government spending. The latter is not expected to grow given the fiscal dynamic, including spending cuts, facing the U.S. while the absence of corporate spending speaks more to the lack of clarity that corporations feel they have over both the economy and future government policy. An improvement in housing, consumer confidence and capital spending has the potential to at least improve the velocity of money supply through the economy as opposed to financial assets only, benefiting from ultra-loose monetary conditions. Europe remains the growth concern in the world with recessionary conditions pushing from the periphery to the core over the third quarter as countries like Germany, Sweden and France faced contraction. The headwinds of Europe have become more structural and government indebtedness and persistently high bank leverage versus core equity ratios result in very little credit extension taking place in the real economy. This coupled with ongoing unproductive labor force will keep any growth subdued for the medium term. The fourth quarter did see a significant number of potential tail scenarios pass with somewhat calm. The U.S. presidential race, the change in Chinese leadership, an agreement on the medium term refinance plans for Greece and a partial agreement on tax related issues that form part of the U.S. fiscal cliff drama. Asset class performance was mixed over the quarter with global equities moving higher while non U.S. markets lead the U.S. which was modestly lower. Commodities were lower although rallied toward the end of the quarter and in credit all spread products performed strongly given the persistently low level of yields available to investors. Outperformance was dominated by more cyclical markets given the improvement in Chinese growth while in Japan strong equity market performance coincided with Yen weakness as a result of the change in political leadership to the Liberal Democratic Party which promoted aggressive fiscal stimulus and increased non-conventional monetary policy as key mandate objectives. The leadership that the U.S. markets had for the first half of the year reversed in the second half. In the fourth quarter the U.S. equity markets subdued performance after QE3 announcements suggests that the upside asset class sensitivity to Fed policy has potentially peaked. Central banks have gone to extreme lengths to reduce market tail risk with additional traditional easing policies from the ECB as well as unconventional policies in the form of OMT (open market transactions) and LTRO (long term refinancing operations) in Europe and QE3 in the U.S, all resulting in governments and banks alike not facing refinancing stress but rather forcing down interest rates to improve debt serviceability and spur increased risk appetite for risky assets and drive the wealth effect higher. 2 These policies have led to an ongoing compression of volatility throughout 2012 resulting in more 1 sigma moves to the upside in 2012 than to the downside by a ratio of 1.3:1. Discussion of Fund Performance From January 1, 2012 through December 31, 2012, Class A shares depreciated by -1.86% and -7.23% on a net asset value basis and including the maximum sales load of 5.50%, respectively and Class I shares depreciated by -1.55%. Total annual operating expenses for Class A and Class I are 4.82% and 4.57% respectively. The first quarter of 2012 was moderately negative for the Fund. Those results can be primarily attributed to positioning within the currencies, bonds, base and precious metals and grains sectors.Positive performance was generated by the equity, rates, and energy sectors. At the end of the quarter, the Fund was long the Australian dollar and emerging market currencies offset by short positioning in the Euro, Japanese yen and Canadian dollar. Within commodities, the Fund was long oil energy, crops/grains and precious metals with net short positioning in base metals and natural gas. Within the interest rate allocation, the Fund’s exposure was concentrated on the short end of the curve globally.Equity allocations were well diversified between the US/Canada, Europe, UK and Japan during the quarter. The second quarter of 2012 was challenging.April was relatively flat and May produced positive performance as managers benefitted from the rally in global bond markets, U.S. dollar strength against the EUR and a sell-off in commodities. The equity exposure in various managers was relatively low during the month so the equity sell-off did not have a meaningful impact on performance.However, June proved to be a difficult month as the positive policy surprise out of the European Summit led to a rally in the Euro, equities, commodities and bond yields for US and German government debt.Generally managers were poorly positioned for this price action across asset classes and as a result faced significant losses, particularly on the final day of the month. The third quarter was generally profitable for the Fund. July was positive as rallies resumed in U.S., German, and UK bonds as well as in the U.S. dollar against the EUR which helped trend followers. Additionally, some managers were able to benefit from the rally in the prices of corn, soybeans, and other agricultural commodities which were lifted by the draught in the American midwest.In August, market participants continued to digest the strong rhetoric from ECB president Draghi in July to do whatever it takes to support the Eurozone and in particular peripheral Sovereign funding stress. Performance on the month was in large part a function of how quickly managers came to the conclusion that the ECB’s policy stance represented a radical shift that demanded a change to bearishly positioned portfolios.September brought a significant amount of dispersion to macro manager performance. Broadly speaking, managers that were more defensively positioned were tested and underperformed, as policy action was decidedly pro-risk. The fourth quarter was another difficult quarter for the managed futures strategy with October being particularly challenging as market trends broadly reversed. The reflation theme that gained credence among managers due to forceful policy action by the Fed and ECB lost steam during the month as long equity, commodities (gold), and short USD (vs. cyclical currencies) positioning generally did not perform. November was a strong month for the strategy, partly compensating for the October losses as fixed income rallied, particularly in the European peripheral markets like Spain and Italy and as “lower for longer” trades in interest rate futures like Eurodollar also worked well.December was a strong month for the strategy, driven primarily by one trade – Japan. With a new prime minister and soon to be a new BOJ governor, the anticipation of a new monetary regime to end deflation led the macro community to position significant shorts in the currency and longs in equity. Across other asset classes, despite the weakness in equities towards the end of the month due to fiscal cliff concerns, many managers benefited from long European equity exposure and other pro-risk trades such as longs in European peripheral debt positions and credit.Long gold and duration in the U.S. were the most notable detractors for certain managers on the month. Given this volatile environment, we continue to believe it is important for the Fund to be actively managed and well diversified within currencies, commodities, bonds and equities. We believe the Fund is performing consistent with its expectations given the environment. For example, the Newedge CTA Index declined by –2.84% for this reporting period. Ramius Trading Strategies LLC This material is not authorized for use unless accompanied or preceded by a prospectus. 3 Footnotes and disclosures: The views in this letter were as of January 2013 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. An investment in the Fund is subject to risks, and you could lose money on your investment.Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile.Investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio. The Fund intends to achieve exposure to the commodity and financial futures markets primarily by investing in the Subsidiary, which, in turn, will invest in the Trading Entities. To qualify for the tax treatment available to regulated investment companies under the Code, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Code. Income derived from direct investments in commodities is not qualifying income. The Internal Revenue Service (the “IRS”) has issued a revenue ruling and private letter rulings. However, these rulings apply only to the taxpayers that requested them and may not be used or cited as precedent. The Fund has not received and does not intend to seek such a ruling from the IRS. Rather, the Fund intends to take the position that income from the Fund’s investment in commodity index-linked notes and in the Subsidiary will constitute qualifying income for these purposes, but this tax treatment is not entirely clear. Moreover, the tax treatment of the Fund’s investment in commodity index-linked notes or of the Fund’s investment in the Subsidiary may be adversely affected by future legislation, Treasury regulations or guidance issued by the IRS. If income derived by the Fund does not constitute “qualifying income,” the Fund will most likely not qualify as a regulated investment company under the Code; in that case, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if distributed to shareholders. Distributions out of earnings and profits would be taxed to shareholders as dividend income. The Advisor may also consider potentially liquidating the Fund. The investment processes used could fail to achieve the Fund’s investment objective and cause your investment to lose value. Accordingly, the Fund should be considered a speculative investment entailing a high degree of risk and is not suitable for all investors. The use of derivatives can be highly volatile, illiquid and difficult to manage. Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leveraging risk. The use of derivatives including futures and forward contracts, and ETFs may reduce returns and/or increase volatility. The Fund will invest a percentage of its assets in derivatives, such as futures and options contracts. The use of such derivatives may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities and commodities underlying those derivatives. The Fund may experience losses that exceed losses experienced by funds that do not use futures contracts. There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures. Although futures contracts are generally liquid instruments, under certain market conditions there may not always be a liquid ordinary market for a futures contract. As a result, the Fund may be unable to close out its futures contracts at a time which is advantageous. Trading restrictions or limitations may be imposed by an exchange, and government regulations may restrict trading in futures contracts. Over-the-counter transactions are subject to little, if any, regulation and may be subject to the risk of counterparty default. A portion of the Fund’s assets may be used to trade OTC commodity interest contracts, such as forward contracts and other commodities or spot contracts. A substantial portion of the trades of the global macro programs, if any, are expected to take place on markets or exchanges outside the United States. Short sales are speculative transactions and involve special risks, including that the Fund’s losses are potentially unlimited. The Fund may take short positions, directly and indirectly through the Subsidiary, in derivatives. If a derivative in which the Fund has a short position increases in price, the underlying Fund may have to cover its short position at a higher price than the short sale price, resulting in a loss. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. Newedge CTA Index:The Newedge CTA Index is an equal weighted index that calculates the daily rate of return for a pool of CRAs selected from the larger managers that are open to new investment. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. This report is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Funds’ risks, objectives, fees and expenses, experience of its management, and other information. The Fund is distributed by IMST Distributors, LLC. 4 Ramius Trading Strategies Managed Futures Fund FUND PERFORMANCE at December 31, 2012 This graph compares a hypothetical $1,000,000 investment in the Fund’s Class I Shares, made at its inception with a similar investment in the BofA Merrill Lynch 3-Month U.S. Treasury Bill Index.Results include the reinvestment of all dividends and capital gains.The BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assume reinvestment of all income.The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Total Returns as of December 31, 2012 Share Class 1 Year Since Inception* (9/13/11) At NAV Class A -1.76% -3.79% Class I -1.45% -3.56% With Maximum Sales Load Class A -7.13% -7.88% BofA Merrill Lynch 3-Month U.S. Treasury Bill Index 0.11% 0.08% *Annualized Return. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling 1-877-6RAMIUS or by visiting www.ramiusmutualfunds.com. Gross and Net Expense Ratios for Class A Shares are 4.82% and 4.37% respectively, and for Class I Shares are 4.57% and 4.12% respectively, which are the amounts stated in the current prospectus dated April 30, 2012. The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until April 30, 2013 (when it will automatically renew for an additional one year period). The Fund’s Class A Shares total returns reflect payment of the maximum sales charge of 5.50%.The total returns of individual share classes will differ due to varying expenses between the classes. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged a 1.00% redemption fee.The Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 5 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of December 31, 2012 Principal Amount Value COMMERCIAL PAPER – 43.7% $ American Water Capital Corp. 0.406%, 1/4/2013 $ AutoZone, Inc. 0.355%, 1/7/2013 Avery Dennison 0.304%, 1/2/2013 Darden Restaurants, Inc. 0.284%, 1/2/2013 DIRECTV Holdings, LLC 0.426%, 1/29/2013 Enbridge Energy Management, LLC 0.365%, 1/9/2013 ENI Finance, Inc. 0.700%, 1/14/2013 Glencore International PLC 0.558%, 1/10/2013 Hasbro, Inc. 0.355%, 1/2/2013 National Grid PLC 0.558%, 1/3/2013 ONEOK, Inc. 0.416%, 1/29/2013 South Jersey Gas 0.335%, 1/2/2013 The Kroger Co. 0.375%, 1/2/2013 TOTAL COMMERCIAL PAPER (Cost $50,721,850) CORPORATE BONDS – 28.7% American Honda Finance Corp. 0.530%, 11/3/20141, 2 Daimler Finance North America, LLC 1.677%, 7/11/20131, 2 Goldman Sachs Group, Inc. 5.250%, 10/15/2013 International Bank for Reconstruction & Development 0.400%, 3/5/20143 Metropolitan Life Global Funding I 0.659%, 3/19/20141, 2 Royal Bank of Canada 2.250%, 3/15/2013 Wells Fargo & Co. 4.375%, 1/31/2013 TOTAL CORPORATE BONDS (Cost $33,193,179) 6 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Principal Amount Value U.S. GOVERNMENT AGENCIES – 7.6% Federal Home Loan Banks 0.500%, 1/8/20163 $ Federal National Mortgage Association 5.125%, 1/2/2014 TOTAL U.S. GOVERNMENT AGENCIES (Cost $8,735,491) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.0% PUT OPTIONS – 0.0% CME Australian Dollar Futures 66 Exercise Price: $102, Expiration Date: January 8, 2013 CME S&P 500® E-Mini Futures 49 Exercise Price: $1,325, Expiration Date: March 18, 2013 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $78,489) Number of Shares SHORT-TERM INVESTMENTS – 0.0% Fidelity Institutional Money Market Fund, 0.141%4 TOTAL SHORT-TERM INVESTMENTS (Cost $56,815) TOTAL INVESTMENTS – 80.0% (Cost $92,785,824) Other Assets in Excess of Liabilities5 – 20.0% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company PLC – Public Limited Company 1 Variable, floating or step rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 Callable. 4 The rate is the annualized seven-day yield at period end. 5 Includes appreciation (depreciation) on forward contracts, futures contracts and written options contracts. See accompanying Notes to Financial Statements. 7 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 FORWARD CONTRACTS Currency Value At Unrealized Amount Settlement Value At Appreciation Purchase Contracts Currency Exchange Purchased Date December 31, 2012 (Depreciation) Australian Dollar AUD per USD $ $ $ ) Brazilian Real BRL per USD British Pound GBP per EUR British Pound GBP per USD Canadian Dollar CAD per USD ) Chilean Peso CLP per USD ) Chinese Yuan CNY per USD Columbian Peso COP per USD Czech Republic Koruna CZK per EUR Czech Republic Koruna CZK per USD Euro EUR per CZK Euro EUR per GBP 91 Euro EUR per HUF ) Euro EUR per JPY Euro EUR per NOK Euro EUR per PLN ) Euro EUR per SEK Euro EUR per USD Hungarian Forint HUF per EUR ) Hungarian Forint HUF per USD ) Indian Rupee INR per USD ) Indonesian Rupiah IDR per USD ) Israeli Shekel ILS per USD Japanese Yen JPY per EUR ) Japanese Yen JPY per USD ) Malaysian Ringgit MYR per USD ) Mexican Peso MXN per USD New Zealand Dollar NZD per USD ) Norwegian Krone NOK per EUR Norwegian Krone NOK per SEK Norwegian Krone NOK per USD Peruvian Nuevo Sol PEN per USD Philippine Peso PHP per USD Polish Zloty PLN per EUR Polish Zloty PLN per USD Russian Ruble RUB per USD Singapore Dollar SGD per USD ) South African Rand ZAR per USD South Korean Won KRW per USD Swedish Krona SEK per EUR Swedish Krona SEK per NOK ) Swedish Krona SEK per USD Swiss Franc CHF per USD Taiwan Dollar TWD per USD Thai Baht THB per USD Turkish Lira TRY per USD ) Sale Contracts Australian Dollar USD per AUD ) ) ) Brazilian Real USD per BRL ) British Pound EUR per GBP ) British Pound USD per GBP ) Canadian Dollar USD per CAD ) ) ) Chilean Peso USD per CLP ) ) ) Chinese Yuan USD per CNY ) ) ) Columbian Peso USD per COP ) Czech Republic Koruna EUR per CZK ) Czech Republic Koruna USD per CZK ) Euro CZK per EUR ) ) ) Euro GBP per EUR ) Euro HUF per EUR ) Euro JPY per EUR ) Euro NOK per EUR ) Euro PLN per EUR ) Euro SEK per EUR ) Euro USD per EUR ) 8 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Currency Value At Unrealized Amount Settlement Value At Appreciation Sale Contracts (Continued) Currency Exchange Sold Date December 31, 2012 (Depreciation) Hungarian Forint EUR per HUF ) $ ) $ ) $ Hungarian Forint USD per HUF ) ) ) Indian Rupee USD per INR ) Indonesian Rupiah USD per IDR ) ) ) Israeli Shekel USD per ILS ) Japanese Yen EUR per JPY ) ) ) Japanese Yen USD per JPY ) ) ) Malaysian Ringgit USD per MYR ) Mexican Peso USD per MXN ) ) ) New Zealand Dollar USD per NZD ) ) ) Norwegian Krone EUR per NOK ) Norwegian Krone SEK per NOK ) ) ) Norwegian Krone USD per NOK ) Peruvian Nuevo Sol USD per PEN ) Philippine Peso USD per PHP ) Polish Zloty EUR per PLN ) ) ) Polish Zloty USD per PLN ) Russian Ruble USD per RUB ) Singapore Dollar USD per SGD ) ) ) South African Rand USD per ZAR ) South Korean Won USD per KRW ) Swedish Krona EUR per SEK ) Swedish Krona NOK per SEK ) Swedish Krona USD per SEK ) Swiss Franc USD per CHF ) Taiwan Dollar USD per TWD ) Thai Baht USD per THB ) Turkish Lira USD per TRY ) United States Dollar CLP per USD ) ) ) 1 ) ) TOTAL FORWARD CONTRACTS $ $ $ FUTURES CONTRACTS Unrealized Expiration Number of Value At Value At Appreciation Long Contracts Date Contracts Trade Date December 31, 2012 (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note March 2013 $ $ $ CBOT 5-Year U.S. Treasury Note March 2013 ) CBOT 10-Year U.S. Treasury Note March 2013 ) CBOT U.S. Long Bond March 2013 47 ) CBOT U.S. Ultra Bond March 2013 1 ) Eurex 2-Year Euro SCHATZ March 2013 Eurex 5-Year Euro BOBL March 2013 88 Eurex 10-Year Euro BUND March 2013 Eurex 30-Year Euro BUXL March 2013 4 Eurex French Government Bond March 2013 4 Eurex Swiss Federal Bond March 2013 1 LIFFE Long Gilt Government Bond March 2013 MSE 10-Year Canadian Bond March 2013 29 ) SFE 10-Year Australian Bond March 2013 32 75 TSE 10-Year Japanese Treasury Bond March 2013 26 ) Commodity Futures CBOT Corn March 2013 4 ) CBOT Corn May 2013 21 ) CBOT Corn July 2013 3 ) CBOT Corn September 2013 6 ) CBOT Corn December 2013 5 ) CBOT Soybean March 2013 5 ) CBOT Soybean May 2013 24 ) CBOT Soybean July 2013 1 CBOT Soybean November 2013 3 ) CBOT Soybean Meal March 2013 22 ) CBOT Soybean Meal May 2013 3 ) CBOT Wheat March 2013 6 ) CBOT Wheat May 2013 11 ) CBOT Wheat July 2013 1 ) CBOT Wheat September 2013 4 ) CBOT Wheat December 2013 4 ) 9 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Unrealized Expiration Number of Value At Value At Appreciation Long Contracts (Continued) Date Contracts Trade Date December 31, 2012 (Depreciation) Commodity Futures (Continued) CME Lean Hogs February 2013 22 $ $ $ ) CME Lean Hogs April 2013 1 ) CME Live Cattle April 2013 11 ) CMX Copper March 2013 2 ) CMX Gold February 2013 7 ) CMX Silver March 2013 6 ) EOP Milling Wheat March 2013 2 ) ICE Brent Crude Oil January 2013 ICE Brent Crude Oil February 2013 4 ICE Gasoil February 2013 8 ) ICE Gasoil March 2013 46 LME Aluminum March 2013 20 ) LME Copper March 2013 4 ) LME Lead February 2013 7 LME Lead March 2013 8 LME Zinc February 2013 5 LME Zinc March 2013 31 MGE Red Wheat March 2013 1 ) NYBOT FCOJ-A March 2013 1 ) NYMEX Heating Oil February 2013 15 ) NYMEX Heating Oil March 2013 6 NYMEX Heating Oil April 2013 1 NYMEX Heating Oil May 2013 1 ) NYMEX Heating Oil June 2013 1 NYMEX Natural Gas February 2013 13 ) NYMEX Natural Gas April 2013 2 ) NYMEX Natural Gas May 2013 3 ) NYMEX Natural Gas June 2013 2 ) NYMEX Palladium March 2013 3 NYMEX Platinum April 2013 3 ) NYMEX RBOB Gasoline February 2013 34 NYMEX RBOB Gasoline March 2013 1 NYMEX WTI Crude February 2013 21 WCE Canola March 2013 2 ) Currency Futures CME Australian Dollar March 2013 ) CME British Pound March 2013 CME Canadian Dollar March 2013 97 ) CME Euro March 2013 37 CME Japanese Yen March 2013 16 ) CME Mexican Peso March 2013 48 ) CME New Zealand Dollar March 2013 68 ) CME Swedish Krona March 2013 14 CME Swiss Franc March 2013 7 Deposit Rate Futures MSE 3-Month Canadian Bankers' Acceptance June 2013 23 ) MSE 3-Month Canadian Bankers' Acceptance March 2014 7 ) Index Futures CBOT E-Mini DJIA Index March 2013 27 ) CME E-Mini NASDAQ 100 Index March 2013 89 ) CME E-Mini S&P 500® Index March 2013 ) CME E-Mini S&P MidCap 400 Index March 2013 25 ) CME Nikkei 225 Index March 2013 7 EOE Amsterdam Index January 2013 70 ) EOP CAC 40 Index January 2013 ) Eurex DAX Index March 2013 49 ) Eurex Euro STOXX 50 Index March 2013 86 ) Eurex Euro-BTP Italian Bond Index March 2013 3 ) HKG Hang Seng China Enterprises Index January 2013 25 HKG Hang Seng Index January 2013 48 LIFFE FTSE 100 Index March 2013 ) MIL FTSE per MIB Index March 2013 51 ) MSE S&P per TSX 60 Index March 2013 42 NYF Russell 2000 Mini Index March 2013 45 OSE Nikkei 225 Index March 2013 37 OSE Nikkei 225 Mini Index March 2013 SAFEX FTSE per JSE Top 40 Index March 2013 14 SFE SPI 200 Index March 2013 72 SGX MSCI Singapore Index January 2013 15 SGX MSCI Taiwan Index January 2013 45 SGX Nikkei 225 Index March 2013 42 10 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Unrealized Expiration Number of Value At Value At Appreciation Long Contracts (Continued) Date Contracts Trade Date December 31, 2012 (Depreciation) Index Futures (Continued) SGX S&P CNX Nifty Index January 2013 $ $ $ SSE OMXS30 Index January 2013 ) TSE TOPIX Index March 2013 14 Interest Rate Futures CBOT 30-Day Federal Funds May 2013 1 ) CBOT 30-Day Federal Funds June 2013 1 ) CBOT 5-Year Interest Rate Swap March 2013 1 ) CME 3-Month Eurodollar March 2013 35 CME 3-Month Eurodollar June 2013 ) CME 3-Month Eurodollar September 2013 27 ) CME 3-Month Eurodollar December 2013 ) CME 3-Month Eurodollar March 2014 94 ) CME 3-Month Eurodollar June 2014 ) CME 3-Month Eurodollar September 2014 53 ) CME 3-Month Eurodollar December 2014 24 CME 3-Month Eurodollar March 2015 27 CME 3-Month Eurodollar June 2015 33 88 CME 3-Month Eurodollar September 2015 21 ) CME 3-Month Eurodollar December 2015 3 LIFFE 2-Year Euro SwapNote March 2013 2 ) LIFFE 3-Month Euro Euribor June 2013 ) LIFFE 3-Month Euro Euribor September 2013 ) LIFFE 3-Month Euro Euribor December 2013 ) LIFFE 3-Month Euro Euribor March 2014 ) LIFFE 3-Month Euro Euribor June 2014 LIFFE 3-Month Euro Euribor September 2014 64 LIFFE 3-Month Euro Euribor December 2014 42 LIFFE 3-Month Euro Euribor March 2015 17 LIFFE 3-Month Euro Euribor June 2015 20 LIFFE 3-Month Euro Euribor September 2015 12 LIFFE 3-Month Euro Euribor December 2015 3 LIFFE 3-Month Euro Swiss Franc June 2013 7 ) LIFFE 3-Month Euro Swiss Franc September 2013 22 ) LIFFE 3-Month Euro Swiss Franc December 2013 11 ) LIFFE 90-Day Sterling March 2013 54 ) LIFFE 90-Day Sterling June 2013 ) LIFFE 90-Day Sterling September 2013 ) LIFFE 90-Day Sterling December 2013 ) LIFFE 90-Day Sterling March 2014 ) LIFFE 90-Day Sterling June 2014 ) LIFFE 90-Day Sterling September 2014 14 ) LIFFE 90-Day Sterling December 2014 17 ) LIFFE 90-Day Sterling March 2015 16 ) LIFFE 90-Day Sterling June 2015 17 LIFFE 90-Day Sterling September 2015 8 LIFFE 90-Day Sterling December 2015 1 SFE 90-Day Australian Bank Accepted Bill March 2013 42 SFE 90-Day Australian Bank Accepted Bill June 2013 39 SFE 90-Day Australian Bank Accepted Bill September 2013 16 SFE 90-Day Australian Bank Accepted Bill December 2013 19 SFE 90-Day Australian Bank Accepted Bill March 2014 17 SFE 90-Day Australian Bank Accepted Bill June 2014 17 SFE 90-Day Australian Bank Accepted Bill September 2014 8 TFX 3-Month Euroyen June 2013 14 TFX 3-Month Euroyen September 2013 23 TFX 3-Month Euroyen December 2013 8 11 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Unrealized Expiration Number of Value At Value At Appreciation Short Contracts Date Contracts Trade Date December 31, 2012 (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note March 2013 ) $ ) $ ) $ ) CBOT 5-Year U.S. Treasury Note March 2013 ) CBOT 10-Year U.S. Treasury Note March 2013 ) ) ) Eurex 10-Year Euro BUND March 2013 ) MSE 10-Year Canadian Bond March 2013 ) ) ) PMI 10-Year Swedish Government Bond March 2013 (2 ) ) ) SFE 3-Year Australian Bond March 2013 ) SFE 10-Year Australian Bond March 2013 ) ) ) TSE 10-Year Japanese Treasury Bond March 2013 (3 ) ) ) Commodity Futures CBOT Corn March 2013 ) ) ) CBOT Corn May 2013 (1 ) ) ) CBOT Rough Rice March 2013 (1 ) ) ) CBOT Soybean March 2013 ) ) ) CBOT Soybean Oil March 2013 ) ) ) CBOT Soybean Oil May 2013 (6 ) ) ) CBOT Wheat March 2013 ) ) ) CBOT Wheat May 2013 (2 ) ) ) CME Feeder Cattle January 2013 (1 ) CME Feeder Cattle March 2013 (1 ) ) ) CME Lean Hogs April 2013 (4 ) ) ) CME Live Cattle February 2013 ) ) ) CME Live Cattle April 2013 (4 ) CMX Copper March 2013 (6 ) CMX Gold February 2013 ) ) ) CMX Silver March 2013 (2 ) EOP Rapeseed January 2013 (5 ) ) ) ICE Brent Crude Oil February 2013 ) ICE Gasoil January 2013 (2 ) ICE Gasoil February 2013 ) KCBT Hard Red Winter Wheat March 2013 (4 ) LIFFE Cocoa March 2013 (3 ) ) ) LIFFE Robusta Coffee March 2013 (9 ) LIFFE Robusta Coffee May 2013 (1 ) LIFFE White Sugar February 2013 (5 ) LME Aluminum February 2013 ) ) ) LME Aluminum March 2013 (2 ) ) ) LME Copper January 2013 (1 ) LME Copper February 2013 ) ) ) LME Copper March 2013 (1 ) LME Nickel February 2013 (1 ) ) ) LME Zinc March 2013 (6 ) MDE Crude Palm Oil February 2013 (2 ) NYBOT Cocoa March 2013 (9 ) ) ) NYBOT Cocoa May 2013 (6 ) ) ) NYBOT Coffee March 2013 ) ) ) NYBOT Coffee May 2013 (1 ) ) ) NYBOT Cotton #2 March 2013 ) NYBOT Cotton #2 May 2013 (1 ) NYBOT Sugar #11 February 2013 ) NYBOT Sugar #11 April 2013 (6 ) NYMEX Heating Oil January 2013 (4 ) ) ) NYMEX Natural Gas January 2013 ) ) ) NYMEX Natural Gas February 2013 ) ) ) NYMEX Platinum April 2013 (1 ) NYMEX RBOB Gasoline April 2013 (1 ) NYMEX RBOB Gasoline May 2013 (1 ) NYMEX WTI Crude February 2013 ) NYMEX WTI Crude March 2013 ) NYMEX WTI Crude April 2013 (1 ) NYMEX WTI Crude May 2013 (3 ) NYMEX WTI Crude June 2013 (3 ) Currency Futures CME British Pound March 2013 ) CME Canadian Dollar March 2013 ) ) ) CME Euro March 2013 ) CME Japanese Yen March 2013 ) ) ) CME New Zealand Dollar March 2013 (2 ) 12 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Unrealized Expiration Number of Value At Value At Appreciation Short Contracts (Continued) Date Contracts Trade Date December 31, 2012 (Depreciation) Currency Futures (Continued) CME South African Rand March 2013 ) $ ) $ ) $ ) CME Swiss Franc March 2013 ) NYBOT FINEX United States Dollar March 2013 ) Deposit Rate Futures LIFFE 3-Month Euro Euribor March 2013 ) ) ) LIFFE 3-Month Euro Euribor June 2013 (1 ) LIFFE 3-Month Euro Swiss Franc March 2013 (7 ) LIFFE 90-Day Sterling March 2013 (3 ) LIFFE 90-Day Sterling September 2013 ) ) ) LIFFE 90-Day Sterling December 2013 ) LIFFE 90-Day Sterling March 2014 ) LIFFE 90-Day Sterling June 2014 ) ) ) LIFFE 90-Day Sterling September 2014 ) LIFFE 90-Day Sterling December 2014 ) MSE 3-Month Canadian Bankers' Acceptance March 2013 ) ) ) MSE 3-Month Canadian Bankers' Acceptance June 2013 ) ) ) 75 MSE 3-Month Canadian Bankers' Acceptance September 2013 ) ) ) MSE 3-Month Canadian Bankers' Acceptance December 2013 (7 ) ) ) Index Futures CBOE Volatility Index January 2013 (1 ) CBOE Volatility Index February 2013 ) CME S&P 500® Index March 2013 (2 ) ) ) MSE S&P per TSX 60 Index March 2013 ) SGX FTSE/Xinhua China A50 Index January 2013 (1 ) SSE OML Stockholm OMXS30 Index January 2013 ) TSE TOPIX Index March 2013 ) Interest Rate Futures CBOT 30-Day Federal Funds January 2013 (2 ) ) ) CBOT 30-Day Federal Funds February 2013 (2 ) ) ) 63 CBOT 30-Day Federal Funds March 2013 (1 ) ) ) - CME 3-Month Eurodollar March 2013 (2 ) CME 3-Month Eurodollar September 2013 ) CME 3-Month Eurodollar March 2014 ) CME 3-Month Eurodollar June 2014 ) CME 3-Month Eurodollar September 2014 ) CME 3-Month Eurodollar December 2014 ) SFE 30-Day Australian Interbank Cash Rate January 2013 (6 ) SFE 90-Day Australian Bank Accepted Bill March 2013 ) SFE 90-Day Australian Bank Accepted Bill June 2013 ) TFX 3-Month Euroyen March 2013 (1 ) TOTAL FUTURES CONTRACTS $ $ $ 13 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 Number of Contracts Value WRITTEN OPTIONS CONTRACTS CALL OPTIONS CME S&P 500® E-Mini Futures ) Exercise Price: $1,525, Expiration Date: March 18, 2013 $ ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $17,523) $ ) AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan COP - Columbian Peso CZK - Czech Republic Koruna EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty RUB - Russian Ruble SEK - Swedish Krona SGD - Singapore Dollar THB - Thai Baht TRY - Turkish Lira TWD - Taiwan Dollar USD - United States Dollar ZAR - South African Rand See accompanying Notes to Financial Statements. 14 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SUMMARY OF INVESTMENTS As of December 31, 2012 Security Type Percent of Total Net Assets Commercial Paper 43.7% Corporate Bonds 28.7% U.S. Government Agencies 7.6% Short-Term Investments 0.0% Purchased Options Contracts 0.0% Total Investments 80.0% Other Assets in Excess of Liabilities 20.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 15 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES As of Decmber 31, 2012 Assets: Investments, at value (cost $92,707,335) $ Purchased options contracts, at value (cost $78,489) Segregated cash at Broker Segregated cash at Custodian Receivables: Unrealized appreciation on open futures contracts Unrealized appreciation on open forward contracts Fund shares sold Interest Due from Broker Prepaid expenses Total assets Liabilities: Written options contracts, at value (proceeds $17,523) Payables: Investment securities purchased Unrealized depreciation on open futures contracts Unrealized depreciation on open forward contracts Fund shares redeemed Incentive fees Management fees Advisory fees Subadvisory fees Distribution Plan - Class A (Note 7) Custody fees Fund accounting fees Administration fees Chief Compliance Officer fees Transfer agent fees and expenses Interest Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign currency transactions, forward contracts, futures contracts and options contracts ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations Forward contracts Futures contracts Purchased options contracts ) Written options contracts Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share Maximum sales charge (5.50%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and Redemption price $ * No Sales charge on investments of $1 million or more, but a contingent deferred sales charge ("CDSC") of 1% will be imposed on certain redemptions withing 18 months ofthe date of purchase. See accompanying Notes to Financial Statements. 16 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2012 Investment Income: Interest $ Total investment income Expenses: Advisory fees Management fees Incentive fees Offering costs Administration fees Miscellaneous Subadvisory fees Custody fees Legal fees Interest expense Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Insurance fees Distribution fees - Class A (Note 7) Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Forward Contracts, Futures Contracts and Options Contracts: Net realized gain (loss) on: Investments Foreign currency transactions ) Forward contracts Futures contracts Purchased options contracts ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Forward contracts Futures contracts ) Purchased options contracts ) Written options contracts ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments, foreign currency, forward contracts, future contracts and options contracts Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 17 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended December 31, 2012 For the Period September 13, 2011* to December 31, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments, foreign currency transactions, forward contracts, futures contracts and options contracts ) Net change in unrealized appreciation/depreciation on investments, foreign currency translations, forward contracts, futures contracts and options contracts ) Net decrease in net assets resulting from operations ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) (3 ) Class I ) ) Net increase (decrease) in net assets from capital share transactions ) * Commencement of operations. 1 Net of redemption fee proceeds of $19 and $0, respectively. 2 Net of redemption fee proceeds of $1,741 and $1,711, respectively. See accompanying Notes to Financial Statements. 18 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the For the Period Year Ended September 13, 2011* December 31, 2012 to December 31, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return3 )% )%
